Mr. Presiding Justice Harker delivered the opinion of the court. It is insisted that the petitioners in an application to a city council or board of village trustees to have territory disconnected from the city or village must be owners in fee simple. We do not think the term “ owner ” as used in the act of 1879, which authorizes disconnecting territory from cities and villages, is confined to the holder of a fee simple title. The evident purpose of the authors of that legislation was to provide a means for the holders of outlying territory to escape the burdens of municipal taxation and enjoy their lands free from certain restrictions and regulations which municipal authorities may impose upon its citizens. We can not think that they intended to close the door to the remedy provided against tenants for life and all others holding an estate less than a fee simple. The word “owner,” when applied to real estate, is not confined to the holder of a fee simple title, and, unless there is something in the act to the contrary, the legislature will be understood as using the word in its popular sense. The substance of the contention based upon the fourth, sixth and seventh paragraphs of the answer, is that the petitioners have no right to disconnect unless they are the owners of a majority of the territory within the corporate limits, not laid out in lots and blocks, on the side of the village from which they are seeking to disconnect. In our view, the statute does not bear that interpretation. With equal propriety it could be contended that a majority of all adjacent territory within the corporate limits, not laid out in lots and blocks, must be owned by the petitioners, although such territory lay upon two, three, or even the four sides of the village. The language of the section in question is: “ That whenever the owners representing a majority of the area of land of any territory within any city or village, and being upon the border and within the boundary thereof, and not laid out into city or village lots or blocks, shall petition the city council of such city, or the trustees of such village, praying disconnection of such territory therefrom,” etc. The plain import of the language is that the petitioners may determine for themselves what territory they desire to have disconnected. The petition presented to appellants fulfilled every statutory requirement. There is nothing set up in the answer to show that they were justified in refusing to pass the ordinance disconnecting the territory. Under the authority of Young v. Carey, 184 Ill. 613, the Circuit Court rightfully awarded the writ of mandamus, and the order will be affirmed.